Citation Nr: 9903236	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  96-38 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
condition secondary to the veteran's service-connected back 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability secondary to the veteran's service-connected back 
condition.

3.  Entitlement to an increased evaluation for traumatic 
arthritis of the lumbosacral and thoracic segments of the 
spine, with a history of discogenic disease, compression at 
T8-9, with sensory neuropathy of the right lower extremity, 
and right sciatic irritation, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
July 1977.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a October 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Jackson, Mississippi.


REMAND

While in the service, the veteran sustained a back injury 
during a parachute jump.  He was subsequently treated for 
injuries to the lumbar and thoracic spine.  Following his 
release from active duty, he applied for and received service 
connection for:

Discogenic disease, thoracic and lumbar 
spine, with degenerative arthritis; 
compression T8 and T9; sensory neuropathy 
right lower extremity; right sciatic 
irritation.

See VA Form 21-6796, Rating Decision, March 17, 1978.  In 
making that determination, the RO noted that there was loss 
of motion of the lumbar spine, hypertrophic changes to the 
thoracic segment of the spine, compression at T8 and T9, and 
intervertebral disc space narrowing of the lumbosacral 
segment of the spine from L4 through S1.

The veteran has now come before the VA requesting that the 
20% rating for his back be increased.  Upon reviewing the 
claims folder, it is the Board's opinion that veteran may, or 
may not, be entitled to separate and distinct disability 
ratings for the impairment to both his thoracic spine and 
lumbar spine, and for his nerve impairment.  

As noted, the record reflects that the veteran has multiple 
problems with his back., provided direction 
in rating such problems.  The Court said that, while 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided, it 
was possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Moreover, 38 C.F.R. § 4.71a (1998), provides that:

Note:  Both under ankylosis and limited 
motion, ratings should not be assigned 
for more than one segment by reason of 
involvement of only the first or last 
vertebrae of an adjacent segment.

Such regulatory language strongly suggests that separate 
ratings are in fact assignable for separate segments of the 
spine when ankylosis or limited motion involves more than the 
first or last vertebra of adjacent segments.

The Board finds that, in view of Esteban, the medical 
evidence of record is insufficient to rate the veteran's 
service-connected back disability.  Consideration must now be 
given to all manifestations of the service-connected back 
condition and the possibility of separate ratings based on 
those manifestations.  Therefore, this claim must be remanded 
for clarifying VA orthopedic and neurological evaluations to 
determine the current severity of his service-connected back 
condition.  The examiners, in making this determination, must 
examine the veteran's back, distinguishing between the 
disabilities impacting his lumbar and thoracic segments of 
the spine, state the loss of motion in each segment of the 
veteran's back, and the additional loss of motion in each 
section of the veteran's back, if any, due to pain, etcetera.

Additionally, in view of Esteban, the RO, on remand, must 
adjudicate whether the veteran is entitled to separate or 
increased disability ratings for the lumbar and thoracic 
segments of the spine, as well as for any neurologic 
impairment. 

The veteran has also requested service connection for a 
bilateral knee and ankle condition secondary to his service-
connected back disability.  When the veteran underwent a VA 
orthopaedic examination in September 1995, the doctor, when 
questioned concerning the etiology of the knee and ankle 
conditions, wrote:

I am unable to say that his knee and 
ankle problems are necessarily 
"related" or "secondary" to his back 
condition.  It would appear likely that 
anyone who made over 140 parachute jump 
landings would have sustained relative 
trauma to the knees and ankles which is 
the most likely the etiology of his 
present knee and ankle complaints.

Although the above was written, the RO denied the veteran's 
claim.  The RO did not return the claim for clarification of 
the statement; instead, the RO made a medical determination 
without the benefit of documentation supporting its decision.

The RO must support its medical conclusions on the basis of 
independent medical evidence in the record or through 
adequate quotation from recognized treatises; it may not rely 
on its own unsubstantiated medical judgment to reject expert 
medical evidence in the record, but may reject a claimant's 
medical evidence only on the basis of other such independent 
medical evidence.  See Thurber v. Brown, 5 Vet. App. 119, 122 
(1993); Hatlestad v. Derwinski, 3 Vet. App. 213, 217 (1992) 
(Hatlestad II); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  "If the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board is always free to supplement the 
record by seeking an advisory opinion [or] ordering a medical 
examination".  Colvin, supra; see Hatlestad II and Thurber, 
both supra; see also 38 U.S.C.A. § 7109 (West 1991 & Supp. 
1998); 38 C.F.R. § 20.901(a), (d) (1998).  The Board believes 
that such evidence is not of record with respect to this 
issue, and thus additional information is needed before a 
final decision is issued.

During the course of the veteran's appeal, the Court 
promulgated the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the Court determined that when a 
veteran's disability is classified under a diagnostic code 
that includes limitation of motion, the VA must address the 
application of 38 C.F.R. § 4.40 regarding functional loss due 
to pain.  Furthermore, the Court concluded that:

	. . . section 4.40 provides that 
"[i]t is essential that the [rating] 
examination . . . adequately portray the 
. . . functional loss."  (Emphasis by 
the Court).  Accordingly, because DC 5201 
provides for a rating solely on the basis 
of loss of range of motion, "[t]he Court 
holds that DC 5201 does not subsume 38 
C.F.R. § 4.40, and that 38 C.F.R. § 4.14 
[avoidance of pyramiding] does not forbid 
consideration of a higher rating based on 
a greater limitation of motion due to 
pain on use including during flare-ups."  
The Court also holds that DC 5201 does 
not subsume 38 C.F.R. § 4.45.  

Here, the Court notes that the appellant 
has testified under oath that his arm 
becomes painful on use during the winter 
months and causes him to miss work, and 
there is medical evidence that his 
shoulder condition will flare up at 
times.  The April 1990 VA examination 
relied upon by the Board in denying the 
appellant's claim for an increased rating 
for his left shoulder disability, 
however, merely recorded the range of 
motion at that time, and did not indicate 
consideration of the factors cited in 
section 4.40, and required by section 
4.40 to be considered and portrayed in 
the rating examination, as to functional 
loss on use or due to flare-ups.  
Consequently, the Court concludes that 
the case must be remanded for the Board 
to obtain a new medical examination which 
complies with the requirements of section 
4.40, and the medical examiner must be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the arm 
is used repeatedly over a period of time.  
"Because DC 5201 provides for a rating 
solely on the basis of loss of range of 
motion, these determinations should, if 
feasible, be 'portray[ed]' (§ 4.40) in 
terms of the degree of additional range-
of-motion loss due to pain on use or 
during flare-ups."

In the appeal before us, the veteran's back condition is 
classified under limitation of motion.  Moreover, the veteran 
has claimed that his back disability induces pain and 
discomfort.  Therefore, based on the instructions given by 
the Court in DeLuca, the RO must discuss the effect of pain 
on the veteran's disability.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should schedule appellant for 
an orthopaedic examination to determine 
the etiology of the veteran's bilateral 
knee and ankle disabilities.  The entire 
claims folder should be reviewed by the 
examiner prior to the examination.  The 
examiner is requested to provide a 
detailed account of the veteran's knee 
and ankle conditions and should answer 
the questions: 

(a)  Are the ankle and knee conditions as 
a result of the veteran's service-
connected back disability?  Why or why 
not?

(b)  If the answer to the above question 
is in the negative, are the ankle and 
knee conditions as a result of the 
veteran's military service (his parachute 
jumps)?  Why or why not?

All responses should be typed and 
included in the claims folder.  If these 
questions cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon in the reports.

2.  The RO should schedule the veteran 
for an spinal and neurological 
examinations; said examination should be 
conducted, if possible, by a physician 
who has not previously seen or treated 
the veteran.  All necessary tests should 
be conducted, such as range of motion 
studies and strength tests, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  [It is recommended that x-ray 
films of the veteran's whole spine be 
accomplished.]  The RO should request 
that the examining orthopaedist and the 
radiologist render diagnoses of all 
current pathology of the thoracic and 
lumbar segments of the spine found to be 
present and provide a comprehensive 
report, including a complete rational for 
all conclusions reached.

The report of the orthopaedic examination 
should include a description of the 
effect, if any, of the veteran's pain on 
the function and movement of the lumbar 
and thoracic segments of the spine.  
Specifically, the examiner should provide 
complete and detailed answers in the 
examination report to the following 
questions, which are directed toward 
matters expressly for consideration under 
38 C.F.R. §§ 4.40 and 4.45 (1998).  The 
examiner's attention is directed to the 
nature of the injury which is service-
connected; i.e., the back disability.  In 
responding to the following questions, it 
is requested that the examiner comment on 
the disability resulting from the 
residuals of the service-connected 
injury.

(a)  What is the extent of limitation on 
the ability to perform the normal working 
movements of the thoracic and lumbar 
segments of the spine with normal 
excursion, strength, speed, coordination, 
and endurance?  It is essential that the 
examination on which ratings are based 
adequately portray the anatomical damage, 
along with the functional loss, with 
respect to all of these elements.  See 38 
C.F.R. § 4.40 (1998).  

(b)  Is any functional loss of the back 
due to pain, supported by adequate 
pathology and evidenced by the visible 
behavior of the claimant undertaking the 
motion?  See 38 C.F.R. § 4.40 (1998).
 
(c)  Is there any evidence of disuse of 
either the thoracic or lumbar segments of 
the spine and, if so, what is the nature 
of that evidence, e.g., atrophy, the 
condition of the skin, absence of normal 
callosity or the like?  See 38 C.F.R. § 
4.40 (1998).
 
(d)  Is there less movement than normal 
in the either the lumbar or thoracic 
segments of the spine and, if so, is it 
due to crepitus, ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, 
contracted scars, a combination of some 
or all of these, or some other cause?  
See 38 C.F.R. § 4.45 (1998).

(e)  Is there weakened movement of the 
back and, if so, is it due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
some combination of some or all of these, 
or some other cause?  See 38 C.F.R. § 
4.45 (1998).
 
(f)  Is there evidence of excess 
fatigability of either the thoracic or 
lumbar segments of the spine?  See 38 
C.F.R. § 4.45 (1998).
 
(g)  Is there evidence of incoordination 
of, or impaired ability to execute 
skilled movements smoothly by, the back, 
and is this the result of pain?  See 38 
C.F.R. § 4.45 (1998).
 
(h)  Is there evidence of pain on 
movement, swelling, deformity or atrophy 
of disuse of either the thoracic or 
lumbar segments of the spine and, if so, 
is this the result of the service-
connected injury?  See 38 C.F.R. § 4.45 
(1998).
 
(i)  Does the veteran have post-traumatic 
arthritis of the thoracic and lumbar 
segments of the spine?  
 
The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  Also, 
it is requested that the results of the 
examinations be typed or otherwise 
recorded in a legible manner for review 
purposes. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).
 
Following completion of the requested development, the 
veteran's claim should be readjudicated.  Consideration must 
be given to the principles enunciated in Esteban v. Brown, 6 
Vet. App. 259 (1994) and Allen v. Brown, 7 Vet. App. 439 
(1995).  If the decision remains unfavorable, the veteran and 
his accredited representative should be given a supplemental 
statement of the case and allowed sufficient time for a 
response.  Thereafter, the claim should be returned to the 
Board for further consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).






- 11 -


